846 F.2d 1246
UNITED STEELWORKERS OF AMERICA, et al., Plaintiffs/Appellants,v.PHELPS DODGE CORPORATION, et al., Defendants-Appellees.
No. 86-2811.
United States Court of Appeals,Ninth Circuit.
May 25, 1988.

Before BROWNING, Chief Judge, GOODWIN, WALLACE, HUG, TANG, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, NELSON, CANBY, NORRIS, REINHARDT, BEEZER, HALL, WIGGINS, BRUNETTI, KOZINSKI, NOONAN, THOMPSON, O'SCANNLAIN, LEAVY, and TROTT, Circuit Judges.


1
Upon the vote of a majority of the nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.  The previous three-judge panel assignment is withdrawn.